DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 26-34 and 44-53, in the reply filed on 28 October 2022 is acknowledged. 
Status of the Claims:
Claims 1-25 have been canceled.
Claims 35-43 and 54-67 are withdrawn as being directed to a nonelected invention.
Claims 26-34 and 44-53 are presented for examination on the merits.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation. When reading the preamble in the context of the entire claim, the recitation “for reducing the effects of aging” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation of the intended use of the claimed invention (i.e., for reducing the effects of aging) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Consequently, claims 26-34 and 44-53 are the same, as both are directed to topical compositions comprising the same constituent ingredients, i.e., tamibarotene in a cosmetically acceptable carrier.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 contains the trademark/trade name Pemulen. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a polymeric emulsifier, but there could be Pemulen TR1 or TR2. While the Specification discusses TR1 and TR2 it is not clear if others become available if there other currently available or well become available and whether these are meant to be included in the claims.
Dependent claim 47 is rendered vague and indefinite by the phrase “[t]he method of claim 44”. However, claim 44 is not directed to a method, but rather a “topical composition”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26-34 and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bonda (US 6,551,605) and Robinson et al. (US 2002/0022040) in further view of Ekimoto (US 2010/0048708).
Bonda beneficially discloses a topical formulation for skin treatment comprising a retinoid solubilizer in a water-in-silicone emulsion, wherein preferred retinoids include tamibarotene. Bonda discloses that the tamibarotene composition including a PEG such as PEG-4 through PEG-100. Specifically, the manufacturing procedure includes a step 1 where a retinoid active is dissolved in the oil phase at room temperature. The reference further discloses that the topical formulation is an O/W emulsion which can include antioxidants such as BHT, tocopherol, glycerin, methyl- or propylparaben (see entire document, including ¢.g., Column 6, lines 16-38, Column 5 Table, Col. 7, In. 1-16).
Bonda does not explicitly disclose the inclusion of acrylate crosspolymers such as Pemulen.
Robinson beneficially discloses emulsion compositions containing retinoids including synthetic analogs thereof and the use of C10-30 alkyl acrylates such as Pemulen TR-1 and TR-2. The reference further discloses that alpha-bisabolol may be added to the topical emulsion.
Neither of the cited references disclose that polyethylene glycol (PEG) may be mixture of PEG 300 and PEG 1540.
Ekimoto (US 2010/00487708) beneficially a tamibarotene preparation comprising an oil components as its base and tamibarotene as an active ingredient wherein polyethylene glycols such as 300 and 1540 may be used (see entire document, including e.g., paragraphs [0019], [0027], [0030)]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the Application to combine a synthetic retinoid such as tamibarotene in a topical composition as taught by Bonda with the known polymeric emulsifier Permulen TR1/TR2 as taught by Robinson. Retinoids such as tamibarotene are well known skin care ingredients and Pemulen TR1 is a well-known polymeric emulsifier produced by Noveon, which form stable o/w emulsions with as little as 0.4% in the emulsion. Thus, it would be logical for the skilled practitioner designing a skin care product including retinoids to choose Pemulen as an emulsifier. In KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").
The adjustment of particular conventional working conditions (e.g., determining an appropriate daily dose thereof and/or employing one or more commonly-employed cosmetic excipients such as, antioxidants, preservatives, emollients, moisturizers, petrolatum, etc.) is deemed merely a matter of judicious selection and routine optimization in order to make the topical product as appealing to the user as possible, which is well within the purview of the skilled artisan.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-34 and 44-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,039,995. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a topical compostion of tamiboratene and carriers such as pemulen.  In addition, please note that the instant claims encompass and/or are encompassed by the "995 claims.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655